DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,580,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,580,156.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,580,156
A system, comprising: an apparatus comprising at least one of the following: a sensing device; and a camera, wherein the apparatus is couplable to a mobile platform; and a computing system communicably couplable to the apparatus, wherein the computing system comprises: an anchor module configured to define a plurality of virtual anchors associated with a subterranean structure; a movement determination module configured to determine a movement of at least one of the virtual anchors; and a movement classification module configured to determine a 



Claim 14 of instant application
Claim 15 of U.S. Patent No. 10,580,156
An apparatus, comprising: at least one of the following: a sensor; and a camera; and a processing circuit configured to: define a plurality of virtual anchors associated with a subterranean structure; determine a movement of at least one of the virtual anchors; and determine a type of subterranean structure movement based on the determined movement of the at least one of the virtual anchors, wherein the type of subterranean structure movement comprises at least one of the following:  -28-Attorney Docket No. 160437CON convergence; subsidence; movement along a fault line; cross-sectional movement; longitudinal movement; and hidden movement.
An apparatus for measuring geometric change in a subterranean structure, the apparatus comprising: at least one of the following: a sensor configured to acquire data representative of a geometry of the subterranean structure while the sensor is moving through the subterranean structure; and a camera configured to capture images of an interior of the subterranean structure while the camera is moving through the subterranean structure; and a processor configured to: generate digital three-dimensional models of the subterranean structure based on at least one of the following: data acquired by the sensor; and images captured by the camera; define a plurality of digital anchors associated with the subterranean structure; determine a movement of at least one of the plurality of digital anchors relative to the digital three-dimensional models of the subterranean, 


Claim 18 of instant application
Claim 18 of U.S. Patent No. 10,580,156
A system, comprising: an apparatus couplable to a mobile platform; and a computing device configured to: generate first and second digital three-dimensional models of a subterranean structure, wherein the first and second digital three-dimensional models of the subterranean structure are generated at different times and are based on information provided by the apparatus; generate first and second virtual anchors associated with the subterranean structure, wherein: the first virtual anchor 



	Claims 2-13, 15-17, 19 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appleby (U.S. PG-PUB NO. 2015/0281881).
-Regarding claim 14, Appleby discloses an apparatus, comprising: at least one of the following: a sensor (sensors, paragraph 47); and a camera; and a processing circuit configured to: define a plurality of virtual anchors associated with a subterranean structure; determine a movement of at least one of the virtual anchors; and determine a type of subterranean structure movement based on the determined movement of the at least one of the virtual anchors, wherein the type of subterranean structure movement comprises at least one of the following:  -28-Attorney Docket No. 160437CON convergence; subsidence; movement along a fault line; cross-sectional movement; longitudinal movement; and hidden movement.

-Regarding claim 16, since claim 14 does not require the at least one of the virtual anchors, the limitation of the at least one of the virtual anchors comprises a feature vector is not considered.
-Regarding claim 17, since claim 14 does not require to determine a movement, the limitation of the determined movement comprises: a distance the at least one of the virtual anchors has moved over time relative to the at least one digital three-dimensional model of the subterranean structure; and an angle the at least one of the virtual anchors has moved over time relative to a reference is not considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby (U.S. PG-PUB NO. 2015/0281881) in view of Baba (U.S. PG-PUB NO. 2017/0300780).
-Regarding claim 1, Appleby discloses a system, comprising: an apparatus comprising at least one of the following: a sensing device (sensors, paragraph 47); and a camera, wherein the apparatus is couplable to a mobile platform (for interfaces on vehicles which drive around the site 102, paragraph 127); and a computing system communicably couplable to the apparatus (computing machine 110, paragraph 11, 123, 127), wherein the computing system comprises: an anchor module configured to define a plurality of virtual anchors associated with a subterranean structure (anchor nodes, paragraph 120); a movement determination module configured to determine a movement of at least one of the virtual anchors (locator module 226, paragraph 120); and a movement classification module configured to determine a type of subterranean structure movement based on the determined movement of the at least one of the virtual anchors (the computing machine 110 determines whether the marker 102 are in a premovement or in a post-movement arrangement, paragraph 125, 154).
Appleby is silent to teaching that wherein the type of subterranean structure movement comprises at least one of the following: convergence; subsidence; movement along a fault line; cross-sectional movement; longitudinal movement; and hidden movement. However, the claimed limitation is well known in the art as evidenced by Baba.
In the same field of endeavor, Baba teaches wherein the type of subterranean structure movement comprises at least one of the following: convergence; subsidence; movement along a fault line; cross-sectional movement; longitudinal movement; and hidden movement (paragraph 60).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Appleby with the teaching of Baba in order to provide an object detection apparatus capable of accurately determining whether or not objects detected using a radar and a camera are the same object.
-Regarding claim 2, the combination further discloses the subterranean structure comprises one of the following: a mine; a tunnel; a cave; a bunker; and a conduit (Appleby, mine, paragraph 125).
(Appleby, the sensors can detect signals using radio frequency, paragraph 40; and range data can be acquired using antenna signals, paragraph 89, 93, 97, 119).
-Regarding claim 5, the combination further discloses the apparatus further comprises a processing circuit configured to time stamp at least one of the following: data acquired by the sensing device; and images captured by the camera (Appleby, sensors, paragraph 102).
-Regarding claim 6, the combination further discloses the processing circuit is further configured to determine an ego-motion estimate of the camera (Appleby, arrival time of the signals are determined, paragraph 142).
-Regarding claim 9, the combination further discloses the processing circuit is further configured to dynamically control adjustment of at least one of the following: the sensing device; and the camera (sensors 118A and control circuits 106A, paragraph 109).
-Regarding claim 10, the combination further discloses the apparatus further comprises a memory device (Appleby, memory, paragraph 98).
-Regarding claim 11, the combination further discloses the at least one of the virtual anchors comprises an oriented X, Y, Z point in a three-dimensional coordinate system (Appleby, three dimensional Cartesian coordinates, paragraph 207).
-Regarding claim 12, the combination further discloses the at least one of the virtual anchors further comprises at least one of the following: an image feature; a geometric feature; a topological feature; and a symbolic figure (Appleby, converging the model anchor locations to the measured anchor locations, paragraph 212).
-Regarding claim 13, the combination further discloses the movement determined by the movement determination module comprises: a distance the at least one of the virtual (Appleby, distance, paragraph 113, 119); and an angle the at least one of the virtual anchors has moved over time relative to a reference (Appleby, angular data, paragraph 97, 235).
-Regarding claim 18, Appleby discloses a system, comprising: an apparatus couplable to a mobile platform (for interfaces on vehicles which drive around the site 102, paragraph 127); and a computing device configured to: generate first and second digital three-dimensional models of a subterranean structure (system for measuring the geometry of the underground structure, paragraph 2, 3 and 5), wherein the first and second digital three-dimensional models of the subterranean structure are generated at different times and are based on information provided by the apparatus (monitoring system 100, paragraph 195-205); generate first and second virtual anchors associated with the subterranean structure (anchor nodes, paragraph 120), wherein: the first virtual anchor comprises a first oriented X, Y, Z point in a three-dimensional coordinate system; and  -29-Attorney Docket No. 160437CON the second virtual anchor comprises a second oriented X, Y, Z point in the three-dimensional coordinate system (locator module 226, paragraph 120); determine a movement of at least one of the first and second virtual anchors relative to at least one of the first and second digital three-dimensional models of the subterranean structure (three-dimensional Cartesian coordinates, paragraph 207); and determine a type of subterranean structure movement based on the determined movement of the at least one of the first and second virtual anchors relative to the at least one of the first and second digital three-dimensional models of the subterranean structure (the computing machine 110 determines whether the marker 102 are in a premovement or in a post-movement arrangement, paragraph 125, 154).

In the same field of endeavor, Baba teaches wherein the type of movement comprises at least one of the following: convergence; subsidence; movement along a fault line; cross-sectional movement; longitudinal movement; and hidden movement (paragraph 60).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Appleby with the teaching of Baba in order to provide an object detection apparatus capable of accurately determining whether or not objects detected using a radar and a camera are the same object.
-Regarding claim 19, the combination further discloses the first and second virtual anchors comprise different feature vectors (Appleby, marker identifier, paragraph 211).
-Regarding claim 20, the combination further discloses the determined movement comprises at least one of the following: a distance the at least one of the first and second virtual anchors has moved over time relative to at least one of the first and second digital three-dimensional models of the subterranean structure (Appleby, distance, paragraph 113, 119); and an angle the at least one of the first and second virtual anchors has moved over time relative to a reference (Appleby, angular data, paragraph 97, 235).

Claim 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleby (U.S. PG-PUB NO. 2015/0281881) in view of Baba (U.S. PG-PUB NO. 2017/0300780) and further in view of Se (U.S. PG-PUB NO. 2006/0221072).

In the same field of endeavor, Se teaches the camera comprises one of the following: a single lens camera; a stereo camera; and a structured light three-dimensional scanner (cameras 14, 16, paragraph 70).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Se in order to provide creating three-dimensional (3D) computer models (represented, for example, as point clouds, surfaces, or volumes) of environments and/or objects from a plurality of images from stereo and monocular cameras.
-Regarding claim 7, the combination further discloses the determined ego motion estimate comprises an incremental estimate and a multi-frame estimate (Se, Ego Motion estimation, paragraph 81, 84, 92).
-Regarding claim 8, the combination further discloses the processing circuit is further configured to perform bundle adjustment on the determined ego-motion estimate (Se, Ego Motion estimation, paragraph 74, 80, 81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664